t c memo united_states tax_court shane v robison and robin s robison petitioners v commissioner of internal revenue respondent docket nos filed date edward i kaplan for petitioners bryant w smith for respondent memorandum findings_of_fact and opinion cohen judge respondent determined deficiencies in petitioners’ federal_income_tax and penalties as follows year deficiency dollar_figure big_number big_number big_number big_number penalty sec_6662 dollar_figure big_number big_number big_number big_number respondent has now conceded the sec_6662 penalties the issues for decision are as follows whether petitioners were engaged in a ranching activity with the objective of making a profit within the meaning of sec_183 and if petitioners were engaged in a ranching activity with the objective of making a profit within the meaning of sec_183 whether petitioners materially participated in the ranching activity within the meaning of sec_469 unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure all monetary amounts are rounded to the nearest dollar findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference petitioners resided in utah when their petitions in these consolidated cases were filed petitioner robin s robison r robison was a retired physical therapist for the years in issue she previously started and operated her own successful physical therapy practice petitioner shane v robison s robison had a highly successful career working for a number of technology companies in silicon valley for and until date he worked as a successful computer science executive at hewlett packard in silicon valley in date he retired from hewlett packard he continues to serve on boards and as an adviser to technology-based corporations during the years in issue s robison’s wages and salary were as follows year wages salary dollar_figure big_number big_number big_number big_number the ranch in petitioners purchased a 410-acre ranch in a remote_area of southern utah at an elevation of approximately big_number feet the cost of the ranch was approximately dollar_figure million in and petitioners acquired additional acreage near and surrounding the property increasing the total property to more than acres in petitioners formed robison ranch llc robison ranch petitioners each own of robison ranch s robison has a family background in ranching and farming although neither petitioner had ever previously operated a ranch upon purchasing robison ranch petitioners were aware that it would require significant time and capital_investment on account of its poor physical condition robison ranch first operated as a horse breeding and training operation with a small cattle herd but shifted its focus entirely to cattle ranching in approximately petitioners retroactively prepared business plans for robison ranch for the years in issue from to petitioners never made a profit from robison ranch’s ranching activities the property is currently listed for sale for dollar_figure million for the years in issue robison ranch filed forms u s return of partnership income and claimed its loss deductions on its schedules f profit or loss from farming petitioners claimed robison ranch’s loss deductions for the years in issue on their schedules e supplemental income and loss in the respective amounts of dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure from to robison ranch reported over dollar_figure million in losses on its federal income tax returns from to robison ranch reported the following on its federal_income_tax returns year income expenses net_income loss dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number after the years in issue petitioners created activity logs for their time spent at robison ranch r robison reported spending in excess of big_number hours on the ranching activity during each year in issue s robison reported spending in excess of hours on the ranching activity during each year in issue when at the ranch petitioners would generally perform whatever work was needed such as maintenance work cleaning and the feeding and branding of livestock petitioners would also perform managerial duties and oversee operations petitioners were in charge of hiring and managing all ranch employees s robison was responsible for all top-level decisionmaking r robison robison ranch’s chief financial officer was responsible for all accounting and bill paying aspects preparing annual profit and loss statements and all of its employment_tax filings and insurance_policy needs she used quickbooks for robison ranch’s financial recordkeeping petitioners employed a certified_public_accountant to prepare the tax returns for robison ranch for the years in issue their personal finances were maintained separately from robison ranch’s finances petitioners employed a ranch manager and a ranch hand during the years in issue both employees lived on site and signed employment and lease agreements during the years in issue petitioners had two different ranch managers daniel reeder served as ranch manager until tabor dahl initially hired in to manage and train the ranch’s horses was promoted to ranch manager for the remaining years in issue both reeder and dahl had formal training in agriculture dahl was raised on an unregistered cattle ranch and had experience working on ranches but had never previously managed a ranch petitioners held weekly meetings with robison ranch’s employees the meetings were held in person if petitioners were on site and via conference call when they were not minutes from the weekly meetings were kept and distributed to participants when purchased the structures on robison ranch were in very poor condition and none were habitable petitioners constructed robison ranch’s core operating buildings they acquired the equipment necessary to plant and harvest hay as well as tractors loaders road maintenance equipment and trucks and trailers for transporting livestock and supplies the first structures petitioners built were a horse barn a small cow barn and corrals for handling the livestock petitioners also built a woodworking shop and a cement silo so that work could be done on site in petitioners constructed a house on the property where they would stay when they were at the ranch petitioners later sold certain heavy equipment and trucks that were used to build the infrastructure to reduce unnecessary costs petitioners also purchased additional grazing permits and water rights and they improved their hay production in an effort to grow enough hay to support all of the ranch’s livestock petitioners’ horse activity initially petitioners focused robison ranch’s business on the raising and breeding of paint horses in approximately after the paint horse business proved unsuccessful petitioners decided to shift to the raising and breeding of quarter horses a more established breed petitioners were not able to make a successful business with the quarter horses and ultimately abandoned the horse selling and showing business during the years in issue petitioners sold almost all of their horses not suited for cattle ranching petitioners’ cattle ranching activity also in approximately petitioners shifted their focus to cattle ranching during the years in issue petitioners sought to raise bulls and heifers as seedstock for other ranchers as well as to become a supplier of grass-fed beef when forming robison ranch petitioners consulted with their accountant a ranch attorney other ranch owners and trainers and breeders as well as a local veterinarian dr verland king king was a local expert regarding brisket disease at high elevations cattle are at risk of brisket disease which causes fluid accumulation in a cow’s lung that can then cause it to suffocate a cow with a low pulmonary artery pressure score pap score indicates an animal with a greatly reduced risk of brisket disease because of robison ranch’s high elevation petitioners sought to purchase and breed cattle with low pap scores petitioners worked with king to test the pap scores of robison ranch’s registered cattle king kept the pap score records petitioners also kept livestock records the ranch manager was in charge of creating and maintaining these records robison ranch’s data allowed them to calculate the total cost of the herd robison ranch also tracked certain expected progeny differences epd of its herd but became more specific about the epd data it collected beginning in epd data is used as a prediction of how future progeny of each animal are expected to perform relative to the progeny of other animals in the breed or herd epds are expressed in units of measure for the trait such as pounds for birth weight robison ranch also registered their cattle with the american angus association which provided an online database in which some of robison ranch’s livestock data was kept opinion respondent determined that petitioners’ ranching activity was not an activity engaged in for profit within the meaning of sec_183 and disallowed the loss deductions relating to robison ranch that petitioners claimed on their schedules e petitioners counter that they engaged in the ranching activity with an intent to realize a profit respondent alternatively argues that if petitioners are found to be engaged in the ranching activity with an intent to realize a profit their loss deductions should be limited by the passive loss limitations of sec_469 the arguments made by the parties through counsel are tainted by extreme views of the strength of their respective positions and attacks on the motives and credibility of their opponent s they view the facts objectively only with respect to the penalties that respondent conceded we do not agree entirely with any of those arguments petitioners appeared sincere and reasonable in their testimony the weakness in their position regarding the sec_183 issue is primarily the indisputable history and magnitude of losses despite reduced losses during the years in issue and whether petitioners can expect to recoup them but for their financial position these losses could not be afforded at this point petitioners are trying to minimize losses but to prevail they must show a profit objective in addition to the sec_183 analysis we address respondent’s alternative argument that sec_469 limits petitioners’ loss deductions for the years in issue that is even if petitioners have adequately shown a profit objective the absence of reliable records is most obvious with respect to this issue and petitioners’ reply brief barely touches on respondent’s arguments in that regard i burden_of_proof neither party discusses the burden_of_proof at length respondent cites the presumption of correctness rule a and 290_us_111 for the general_rule which is that the internal revenue service’s determinations in a notice_of_deficiency are generally presumed correct and taxpayers bear the burden of proving them erroneous with respect to deductions the taxpayer almost always has that burden 503_us_79 sec_1_6001-1 income_tax regs petitioners do not contend that the burden_of_proof should shift to respondent under sec_7491 if sec_7491 had been raised the lapses in petitioners’ recordkeeping would seem the primary impediment to shifting the burden of persuasion the burden remains on petitioners ii sec_183 under sec_183 if an activity is not engaged in for profit no deduction attributable to that activity is allowed except to the extent provided by sec_183 in relevant part sec_183 allows those deductions that would have been allowable had the activity been engaged in for profit only to the extent of gross_income derived from the activity reduced by deductions attributable to the activity that are allowable without regard to whether the activity was engaged in for profit sec_183 defines an activity_not_engaged_in_for_profit as any activity other than one with respect to which deductions are allowable for the taxable_year under sec_162 or under paragraph or of sec_212 for expenses to be deductible under sec_162 trade_or_business_expenses or sec_212 expenses for production_of_income and not subject_to the limitations of sec_183 taxpayers must show that they engaged in the activity with the primary objective of making a profit 68_f3d_868 5th cir aff’g tcmemo_1993_634 the expectation of profit need not be reasonable but the taxpayer must conduct the activity with the actual and honest objective of making a profit 28_f3d_1024 10th cir aff’g 99_tc_132 94_tc_41 because petitioners were the only partners in robison ranch we need not separately determine the intent at the partnership level greater weight is given to objective facts than to a taxpayer’s self-serving statement of intent 116_tc_198 sec_1_183-2 and b income_tax regs evidence from years subsequent to the years in issue is relevant to the extent it creates inferences regarding a taxpayer’s requisite profit objective in earlier years see hoyle v commissioner tcmemo_1994_592 smith v commissioner tcmemo_1993_140 sec_1_183-2 income_tax regs provides a nonexclusive list of factors to be weighed when considering whether a taxpayer is engaged in an activity for profit these factors include the following the manner in which the taxpayer carried on the activity the expertise of the taxpayer or his advisers the time and effort expended by the taxpayer in carrying on the activity the expectation that the assets used in the activity may appreciate in value the success of the taxpayer in carrying on other similar or dissimilar activities the taxpayer’s history of income or losses with respect to the activity the amount of occasional profits if any that are earned from the activity the financial status of the taxpayer and whether elements of personal pleasure or recreation are involved in the activity all facts and circumstances are to be taken into account and no single factor or mathematical preponderance of factors is determinative westbrook v commissioner f 3d pincite hildebrand v commissioner f 3d pincite we address the most relevant factors in determining petitioners’ intent a manner in which activity is conducted carrying on an activity in a businesslike manner such as by maintaining complete and accurate books_and_records conducting the activity in a manner similar to other activities of the same nature that are profitable and making changes in operations to adopt new techniques or abandon unprofitable methods is a factor that may indicate a profit objective sec_1_183-2 income_tax regs businesslike conduct is characterized by careful and thorough investigation of the profitability of a proposed venture monitoring of a venture in progress and attention to problems that arise over time see 90_tc_74 88_tc_464 while a taxpayer need not maintain a sophisticated cost accounting system the taxpayer should keep records that enable the taxpayer to make informed business decisions see 809_f2d_355 7th cir aff’g tcmemo_1985_523 for a taxpayer’s books_and_records to indicate a profit_motive the books_and_records should enable a taxpayer to cut expenses increase profits or evaluate the overall performance of the operation see abbene v commissioner tcmemo_1998_330 petitioners kept many financial and administrative records such as weekly meeting minutes employment contracts payroll tax returns insurance policies and payments and formal leases for employees who lived on robison ranch although petitioners’ records were voluminous respondent argues that petitioners’ administrative and financial recordkeeping was more akin to a conscious attention to detail than to something used to analyze expenses or improve profitability see 72_tc_411 aff’d 647_f2d_170 9th cir petitioners contend that r robison used quickbooks’ profit and loss statements to monitor the ranch’s finances and cut costs we believe petitioners used them for the important purposes of cutting expenses increasing profits and evaluating the overall performance of the operation see id however there is no evidence that they used them to create budgets or make income projections which would have been advantageous and further indicative of operating in a businesslike manner see 544_f3d_900 8th cir aff’g tcmemo_2007_309 foster v commissioner tcmemo_2012_207 slip op pincite petitioners also kept multiple records regarding their cattle though these records varied during the years in issue robison ranch’s animal records significantly improved with the hiring of dahl as ranch manager in particularly in regard to epd data which petitioners had begun to track better in petitioners were able to use their cattle records to make meaningful projections as well as make educated decisions in regard to cattle purchases and sales current and future the improved data recording during the years in issue evidences petitioners’ increasingly businesslike approach to robison ranch’s cattle activity respondent also argued that petitioners had no written business plan for robison ranch numerous court opinions mention that a businesslike operation often would involve a business plan see eg wesinger v commissioner tcmemo_1999_372 petitioners retroactively created business plans for the years in issue which were largely narratives of the actions petitioners took during those years the fact that petitioners had no written business plan does not negate a profit_motive as a business plan can be evidenced by actions see annuzzi v commissioner tcmemo_2014_233 at phillips v commissioner tcmemo_1997_128 stating that written financial plan not required for 32-horse farm where business plan was evidenced by action nevertheless a business plan likely would have aided petitioners in creating analyses for the future financial management or planning of the activity see foster v commissioner tcmemo_2012_207 slip op pincite maintaining an additional bank account for the activity separate from a taxpayer’s personal finances is indicative of an activity being carried on in a businesslike manner see wayts v commissioner tcmemo_1992_82 finding horse racing and breeding activity was carried on in a businesslike manner because it had a separate bank account citing pryor v commissioner t c memo petitioners’ separate_maintenance of their personal finances and robison ranch’s are indicative of operating in a businesslike manner perhaps the most important indication of whether an activity is being performed in a businesslike manner is whether the taxpayer implements methods for controlling losses including efforts to reduce expenses and generate income see dodge v commissioner tcmemo_1998_89 aff’d without published opinion 188_f3d_507 6th cir petitioners contend that they made changes to their operating methods adopted new techniques and abandoned unprofitable methods that contributed to their losses the record supports this contention petitioners made changes in their ranching activity when they realized that certain operations would not be profitable changing robison ranch’s operation two times--from paint horses to quarter horses to a registered cattle herd cf williams v commissioner tcmemo_2018_48 at finding cattle operation was not carried on in a businesslike manner because taxpayer did not make changes or transition his operation for years despite continued losses petitioners also sought to reduce expenses by obtaining increased water rights producing their own hay purchasing additional grazing permits selling unnecessary equipment and increasing the tracking and recording of epd data for their cattle herd all of these decisions were business decisions designed to reduce expenses and were not made merely on the basis of petitioners’ whim or fancy see welch v commissioner tcmemo_2017_229 at petitioners were able to reduce their expenses which led to a decrease in their net losses for the years in issue petitioners’ implementation of operating changes to combat continued losses indicates their intention to make a profit after carefully considering the evidence we conclude that this factor favors petitioners b expertise of the taxpayer or his her advisers the taxpayers’ expertise research and study of an activity as well as their consultation with experts may be indicative of a profit_motive see sec_1 b income_tax regs s robison has a family background in ranching and farming although he had never previously operated a ranch petitioners consulted with persons who were knowledgeable about ranching including a ranch attorney other ranch owners trainers and breeders and their veterinarian see givens v commissioner tcmemo_1989_529 a profit objective was indicated where the taxpayer sought and acquired advice in all aspects of tennessee walking horse breeding from experienced owners trainers and a veterinarian petitioners also sought advice regarding the business elements of starting robison ranch from their accountant in the face of mounting losses it would have been prudent to seek further business advice however we believe this factor favors petitioners c taxpayers’ time and effort devoted to the activity the taxpayers’ devotion of much of their personal time and effort to carrying on an activity may indicate a profit_motive particularly if the activity does not involve substantial personal or recreational aspects sec_1_183-2 income_tax regs a profit_motive may also be indicated if a taxpayer employs competent and qualified persons to carry on such activity id petitioners hired professionals to manage robison ranch employing a full-time ranch manager and a ranch hand during the years in issue both of whom lived on site petitioners also conducted weekly meetings with robison ranch employees while dahl was not an expert in registered angus cattle ranching nor had he managed a ranch previously he was experienced in cattle ranching having been raised on an unregistered cattle ranch further petitioners made use of a local veterinarian who was an expert regarding brisket disease and the effects of high altitudes on cattle this factor favors petitioners d expectation that the activity’s assets may appreciate an expectation that assets used in the activity will appreciate may indicate a profit_motive even if the taxpayers derive no profit from current operations id subpara however a profit objective may be inferred from such expected appreciation of the activity’s assets only where the appreciation exceeds operating_expenses and is sufficient to recoup the accumulated losses of prior years see golanty v commissioner t c pincite hillman v commissioner tcmemo_1999_255 respondent argues that petitioners’ objective must include recoupment of all of robison ranch’s past losses this expectation is too high see welch v commissioner at an overall profit is present if net_earnings and appreciation are sufficient to recoup the losses sustained in the ‘intervening years’ between a given tax_year and the time at which future profits were expected helmick v commissioner tcmemo_2009_220 slip op pincite citing 45_tc_261 aff’d 379_f2d_252 2d cir therefore the question is not whether petitioners would recoup all of robison ranch’s losses but whether they would recoup the losses between the years in issue and the hoped-for profitable future see id pincite petitioners did not provide a valuation of robison ranch there is not enough evidence in the record to determine the current value of or petitioners’ adjusted_basis in the ranch property and we are therefore unable to determine the amount of appreciation if any accordingly this factor is neutral e taxpayers’ history of income or loss from the activity a history of continued losses with respect to the activity may indicate the lack of profit_motive see sec_1_183-2 income_tax regs while a series of losses during the startup stage of an activity may not necessarily indicate a lack of profit_motive a record of large losses over many years is persuasive evidence that a taxpayer did not have such a motive see golanty v commissioner t c pincite an activity’s cumulative losses should not be of such a magnitude that an overall profit on the entire operation including recoupment of past losses could not possibly be achieved bessenyey v commissioner t c pincite petitioners realized no profits whatsoever in years of engaging in their ranching activity petitioners contend that the years in issue are the startup stage for their cattle ranching activity see burrus v commissioner tcmemo_2003_ finding that losses_incurred in the first six years of a cattle activity occurred during its startup stage however petitioners began their cattle operation in approximately thus the years in issue are beyond the startup stage further despite reduced expenses and increased profits during the years in issue petitioners produced no detailed or concrete plans as to how to further reduce their losses or as to when they expect to make a profit the possibility of a speculative profit is insufficient to outweigh the absence of profits for a sustained period of years see chandler v commissioner tcmemo_2010_92 the possibility of a speculative profit did not outweigh more than years of losses reported for the taxpayer’s horse activity this factor strongly favors respondent f taxpayers’ financial status substantial income from sources other than the activity may indicate that the activity is not engaged in for profit see sec_1_183-2 income_tax regs this is particularly true if the losses from the activity generate substantial tax benefits golanty v commissioner t c pincite a taxpayer with substantial income unrelated to the activity can more readily afford a hobby see wesley v commissioner tcmemo_2007_78 petitioners’ substantial income from s robison’s career has allowed them to continue their ranching activity in spite of years of losses further the activity has also generated tax savings in the form of net losses that offset that income resulting in much smaller after-tax burden for the years in issue this factor favors respondent g conclusion this is a very close case and our determination for the years in issue is limited to the facts found for those years after weighing all the facts and circumstances in the light of the relevant factors we conclude that petitioners engaged in their ranching activity for the years in issue with the requisite profit objective petitioners’ activities cannot be characterized as a hobby during those years petitioners’ efforts to reduce robison ranch’s expenses and the resulting decrease in petitioners’ net losses during the years in issue are most persuasive accordingly we reject respondent’s disallowance of the loss deductions relating to the ranching activity under sec_183 iii sec_469 passive_activity we must now consider whether petitioners’ losses from robison ranch were passive under sec_469 loss deductions from a passive_activity are generally allowed for the years in which the losses are sustained only to the extent of passive_activity income sec_469 d in general a passive_activity is a trade_or_business in which the taxpayer does not materially participate sec_469 a taxpayer materially participates in an activity when he or she is involved on a regular continuous and substantial basis sec_469 a passive_activity_loss is the amount by which the aggregate losses from all passive activities for the taxable_year exceed the aggregate income from all passive activities for such year sec_469 passive_activity_losses are suspended until the taxpayer either has offsetting passive_income or disposes of the taxpayer’s entire_interest in the passive_activity sec_469 g application of sec_469 might permit petitioners a future use of the accumulated but disallowed losses particularly if they are able to sell the ranch at the currently listed price sec_469 g petitioners’ activities in operating through the ranch manager suggest characterization of the activity as passive--that of an investor that was the observation of the court at the conclusion of the trial and our impression has not been altered in general a taxpayer is treated as materially participating in a trade_or_business if the taxpayer is involved in the operations of the trade_or_business on a regular continuous and substantial basis sec_469 a taxpayer can establish material_participation by satisfying any one of seven tests provided in the regulations sec_1_469-5t temporary income_tax regs fed reg date see miller v commissioner tcmemo_2011_219 bailey v commissioner tcmemo_2001_296 of these the two following tests are most relevant to the case the individual participates in the activity for more than hours during such year based on all of the facts and circumstances the individual participates in the activity on a regular continuous and substantial basis during such year sec_1_469-5t temporary income_tax regs supra material_participation of a taxpayer in an activity is determined separately for each taxable_year and the taxpayer generally has the burden of proving material_participation see sec_469 see also harrison v commissioner tcmemo_1996_509 in determining whether a taxpayer materially participates the participation of the spouse of the taxpayer shall be taken into account sec_469 we therefore treat petitioners as a unit for the purposes of participation generally any work done by an individual in connection with an activity in which he or she owns an interest at the time the work is done is treated as participation of the individual in the activity sec_1_469-5 income_tax regs however activity performed in an individual’s capacity as an investor does not qualify as participation in an activity unless the individual is directly involved in the day-to-day management of the activity sec_1_469-5t and b temporary income_tax regs fed reg date investor-related activities not qualifying as material_participation include studying and reviewing financial statements or reports on operations preparing or compiling summaries or analyses of the finances or operations of the activity for the individual’s own use and monitoring the finances or operations of the activity in a nonmanagerial capacity id a 500-hour test the extent of an individual’s participation in an activity may be established by any reasonable means id subpara contemporaneous daily time reports or logs are not required id while the regulations permit some flexibility with respect to the evidence required to prove material_participation we are not required to accept postevent ballpark guesstimates nor are we bound to accept the unverified undocumented testimony of taxpayers see estate of stangeland v commissioner tcmemo_2010_185 shaw v commissioner tcmemo_2002_35 scheiner v commissioner tcmemo_1996_554 the records petitioners introduced for the years at issue provide a broad overview of their time spent at robison ranch these records predominantly appear to be estimates prepared noncontemporaneously with the exception of the minutes kept from the weekly conference calls petitioners had with ranch employees the annual log petitioners provided for each tax_year reports hours assigned to activities years after the fact in preparation for trial and based solely on their judgment and experience as to how much time the activities must have taken them the weekly minutes indicate that petitioners were typically working on activities such as minutes payroll_taxes and house issues the annual logs also include similar activities such as generating payroll paying bills communicating with staff members and the hiring and firing of ranch employees petitioners’ weekly minutes and annual logs also fail to show what specifically petitioners did day to day and exactly how much time they spent on matters directly relating to the ranch making it impossible to conclude that this activity was conducted outside of an investor-type capacity see iversen v commissioner tcmemo_2012_19 we do not doubt that while away from robison ranch petitioners spent time on ranch activities talking on the telephone to the ranch manager and employees reading articles on cattle ranching receiving bills and correspondence and maintaining the financial and business records also we acknowledge that while at robison ranch petitioners participated in and assisted with the cattle operation ranch maintenance and improvements however a very significant portion of the time petitioners spent on robison ranch activities appears to have been in the capacity of investors not involved in the day-to-day activities or management these hours cannot be counted toward the 500-hour test of subparagraph nor towards participation on the regular continuous or substantial basis required by subparagraph discussed below see sec_1 5t f ii b temporary income_tax regs supra b facts_and_circumstances_test under sec_1_469-5t and b temporary income_tax regs fed reg date a taxpayer’s management activities under the facts_and_circumstances_test shall not be taken into account if another person also receives compensation_for management services relating to the activity or if another person spends more time performing management services relating to the activity than the taxpayer the presence of a full-time paid ranch manager at the ranch for all of the years at issue disqualifies petitioners’ time working on robison ranch management services from counting towards their participation as a result petitioners do not meet the facts_and_circumstances_test under subparagraph see sec_1_469-5t temporary income_tax regs supra c conclusion the weight of the evidence before us does not establish that during the years at issue the majority of hours petitioners spent were hours spent in a capacity other than as investors after the hours attributable to investor types of activities are subtracted and in the light of the fact that robison ranch employed a full-time ranch manager petitioners did not spend the required hours on the robison ranch activity nor were they engaged on a regular continuous and substantial basis as required under sec_469 and the related regulations we conclude that petitioners did not materially participate in robison ranch and it was a passive_activity petitioners’ losses reported for the years at issue with respect to the ranching activity are subject_to the passive loss limitations imposed by sec_469 and these losses are suspended until petitioners either have offsetting income or dispose_of their entire_interest in robison ranch in reaching our conclusions we have considered all arguments made by the parties and to the extent not mentioned above we conclude they are moot irrelevant or without merit to reflect the foregoing decisions will be entered under rule
